Citation Nr: 1422655	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  12-00 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas.   

The Veteran's claim was remanded by the Board in November 2013.  The Board notes that the agency of original jurisdiction complied with the Board remand and obtained the Veteran's VA medical records, obtained a copy of an October 2011 VA audiogram, and provided the Veteran a new VA audiological examination.   

A review of the Veteran's Virtual VA folder reveals that all documents in this folder have already been considered by the RO in adjudicating the Veteran's claim.


FINDINGS OF FACT

1.  A January 2014 VA audiological report shows the greatest level of hearing loss among the audiological examination reports of record that provide the information necessary for providing a VA compensation rating for bilateral hearing loss.  

2.  The results of the January 2014 VA audiological report indicate that the Veteran has Level I hearing in the right ear and Level II hearing in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In a March 2011 letter, the RO advised the Veteran of the VCAA, including the types of evidence and/or information necessary to substantiate his claim and the relative duties upon himself and VA in developing his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This letter advised him of the bases for assigning ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As to the duty to assist, VA has obtained the Veteran's VA treatment records.  The Veteran has been provided VA audiological examinations.  On his May 2011 substantive appeal the Veteran asserted that his recent VA audiological examination in March 2011 was inadequate because the Maryland CNC Speech Discrimination Test was not administered.  The Board notes that a review of the March 2011 VA audiological examination report indicates that the Maryland CNC Speech Discrimination Test was administered to the Veteran at that time.  The March 2011 and January 2014 VA audiological reports are thorough and supported by the other evidence of record.  The reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination reports also discussed the impact of the disability on the Veteran's daily living.  They are, therefore, adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran essentially asserts that his bilateral hearing loss is more disabling than contemplated by the current non-compensable evaluation.  

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness. VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.

The percentage disability evaluation is then found from Table VII (in 38 C.F.R. § 4.85), by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  38 C.F.R. § 4.85. 

The provisions of 38 C.F.R. § 4.86(a) provide that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.

A February 2002 rating decision granted the Veteran service connection and a noncompensable rating for bilateral hearing loss.  The Veteran submitted his claim for an increased rating in February 2011.  He submitted a March 2011 statement from his wife.  She said that communicating with the Veteran has been difficult.  She reported that she always has to repeat herself.  She also reported that when the Veteran watches the television the sound is always very loud.  

The record includes the March 2011 VA audiometric evaluation which revealed right ear puretone thresholds, in decibels, of 20, 15, 25, 45, and 50 at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 34 decibels.  Audiometric evaluation in the left ear revealed puretone thresholds of 20, 35, 65, 65, and 70 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively, with a puretone threshold four frequency average of 59 decibels.  Speech recognition ability was 100 percent in both ears.  The Veteran's reported functional impairment was having to ask others to repeat.  The examiner noted that the effect of the condition on the Veteran's usual occupation, and his daily activity, is difficulty understanding conversation when there is noise present.

In October 2011, the Veteran underwent a routine VA evaluation as part of a monitoring program for his hearing loss.  This evaluation revealed right ear puretone thresholds, in decibels, of 15, 15, 20, 35, 60, 60, 55, and 60 at 250, 500, 1000, 2000, 3000, 4000, 6000 and 8000 Hertz, respectively, with a puretone threshold four frequency average of 44 decibels.  Audiometric evaluation in the left ear revealed puretone thresholds of 15, 20, 45, 70, 75, 80, 80, and 70 at 250, 500, 1000, 2000, 3000, 4000, 6000 and 8000 Hertz, respectively, with a puretone threshold four frequency average of 68 decibels.  The Board notes that the October 2011 audiological report indicates that the Maryland CNC Speech Discrimination Test was not administered to the Veteran at that time.  Consequently, the results of the October 2011 VA hearing evaluation may not be used for evaluating the appropriate rating for the Veteran's bilateral hearing loss.  See 38 C.F.R. § 4.85.   

The most recent VA audiological evaluation, performed in January 2014, revealed right ear puretone thresholds, in decibels, of 10, 10, 30, 45, 50, 50, and 65 at 500, 1000, 2000, 3000, 4000, 6000 and 8000 Hertz, respectively, with a puretone threshold four frequency average of 34 decibels.  Audiometric evaluation in the left ear revealed puretone thresholds of 10, 35, 60, 65, 70, 80, and 85 at 500, 1000, 2000, 3000, 4000, 6000 and 8000 Hertz, respectively, with a puretone threshold four frequency average of 58 decibels.  Speech recognition ability was 94 percent in the right ear and 92 percent in the left ear.  The Veteran reported to the VA examiner that he had difficulty hearing on the telephone and difficulty understanding conversation in background noise.  The Veteran also stated that he had trouble communicating with family and others, with more difficulty in noisy situations, and much less difficulty in quiet situations.  The examiner stated that the Veteran's hearing loss would not prevent him from securing and maintaining substantially gainful employment unless normal hearing acuity was a condition of employment.  He noted that the Veteran's hearing loss would result in decreased speech understanding ability during occupational and daily activities and any listening environments with background noise present.  He further noted that the Veteran would have some difficulty in telling the directionality of sound.

The Board notes that the VA audiometric reports reveal that neither ear shows an exceptional pattern of hearing loss; therefore, Table VI should be used for both ears.  Applying the results of the January 2014 VA examination report, which shows a greater degree of hearing loss than the March 2011 report, to the rating criteria for hearing impairment, the Board concludes there is no basis for a compensable rating.  Regarding the Veteran's right ear, the examination report reflects an average puretone threshold of 34 decibels and 94 percent speech discrimination, showing his hearing loss to be Level I impairment under 38 C.F.R. § 4.85, Table VI.  The examination report shows that his left ear manifests average puretone threshold of 58 decibels and 92 percent speech discrimination, which is Level II impairment under Table VI.  These levels of impairment, in turn, correlate to a 0 percent rating under 38 C.F.R. § 4.85, Table VII. 

As noted above, the March 2011 VA audiometric examination report reveals less hearing loss disability than reflected by the January 2014 VA audiometric examination report.  Consequently the March 2011 VA examination report would not entitle the Veteran to a compensable rating either.  38 C.F.R. § 4.85, Diagnostic Code 6100. 

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be made.  The Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected hearing loss is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

Specifically, the Veteran reports difficulty understanding people when there is background noise.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.

Therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  The simple fact that the Veteran's hearing disability does not satisfy the numerical criteria for a compensable rating under these criteria, to include the criteria specifically designed for the type of real-world impairment experienced by the Veteran, does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

As shown above, the Veteran has not met the criteria for a compensable rating at any time for his bilateral hearing loss.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Accordingly, the preponderance of the evidence is against the Veteran's claim and an increased rating for bilateral hearing loss is not warranted.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his hearing loss disability renders him unable to secure of follow substantially gainful employment.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.



____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


